J. P. Celebrezze, J.,
concurring in part and dissenting in part. Justice Holmes has provided a cogent analysis of the societal changes which dictate that this court adopt a new rule of law recognizing the general validity of divorce-operative antenuptial agreements. This decision will tend to mitigate many of the difficulties often associated with a divorce. It allows the parties to plan their own affairs with a minimum of governmental intrusion, yet denies enforcement of any support or maintenance agreement which would work a great injustice.
As to the general validity of antenuptial agreements, and as to conscionability review of support provisions, I wholeheartedly concur. However, I must respectfully part from the path chosen by the majority which would allow enforcement of unconscionable property settlements.
The traditional justification for the per se invalidity of divorce-operative antenuptial agreements was that the potential for economic gain would encourage divorce.13 The continued validity of this supposition has been routinely attacked by the commentators.14 The Supreme Court of Colorado has rejected the traditional argument, and stated, “it is unlikely that an otherwise viable marriage would be destroyed because of the potential for economic gain through enforcement of the terms of the antenuptial agreement.” Newman v. Newman (Colo. 1982), 653 P. 2d 728, 732. This court now joins the growing number of progressive jurisdictions which have recognized *112that antenuptial agreements do not automatically lead to divorce, but rather may lead to a greater number of harmonious marriages.
While holding that antenuptial agreements are presumptively valid, the majority recognizes that there are limitations to their enforceability. As Justice Holmes states, in quoting from Newman v. Newman, supra, at 734, “the provisions relating to maintenance or sustenance may lose their validity by reason of changed circumstances which render the provisions unconscionable as to one or the other at the time of the divorce of the parties.” The majority holds, however, that provisions regarding division of property may not be attacked or invalidated for unconscionability.15
Antenuptial agreements often provide that each party waives any rights he or she may have in property brought to the marriage by the other. Often, as is the case herein, a party wishes to pass certain property to his or her children from a prior marriage, and thus desires that it not be subject to any potential claim.16 An agreement which waives any claim to such property, accumulated prior to the marriage, through no effort of the waiving spouse, would not be unconscionable. Matlock v. Matlock (1978), 223 Kan. 679, 576 P. 2d 629. However, an agreement which waives any claim of a spouse to property acquired during the marriage, regardless of that spouse’s contribution, or any other circumstance, may be unconscionable. Ranney v. Ranney (1976), 219 Kan. 428, 548 P. 2d 734.
In Ranney, the parties voluntarily entered into an antenuptial agreement which was fairly and understandably made after full disclosure. The Supreme Court of Kansas held that such agreements were not contrary to public policy and should be liberally construed so as to uphold their validity. The court went on to hold, however, that the particular agreement at issue, which would leave the ex-wife with a house and a car, but with no part of the assets acquired through the parties’ joint efforts during the eleven-year marriage, *113was unfair, inequitable, contrary to public policy and unenforceable. Ranney at 433.
The archaic notion that the only contributions of any value to a marriage are those of a wage-earning husband, and not those of a homemaker, has long ago been discarded.17 An antenuptial agreement which would give economic substance to such a sexist concept would certainly be unconscionable and, for a court to enforce it, unjust. Furthermore, it is unclear whether the contract sub judice was intended to apply to property acquired during the marriage. At a minimum, any ambiguity in the contract should be construed as intending to divide the assets acquired during the marriage in a manner recognizing the substantial economic value of a homemaker’s services, rather than in a manner consistent with a stereotype lacking any rational basis.
The holding of the majority may well lead to illogical results. A spouse who saves little and spends recklessly could not be unconscionably deprived of the “opulent standard of living” to which that spouse had grown accustomed. However, the spouse who had saved diligently and spent only for necessities could be deprived of any claim to the savings regardless of conscionability, and would be entitled only to protection from an unconscionable diminution of such spouse’s already frugal life style.
Finally, I would concur in the finding that the support provisions of the present agreement are unconscionable. The record establishes that at the time of the marriage, appellee was employed and self-supporting, but, after fourteen years of dedicated full-time service as a homemaker, is not presently possessed of skills qualifying her for employment outside the home. As to the facts of this case, support payments of $2,400 per year should be held unconscionable as a matter of law.
Celebrezze, C.J., and C. Brown, J., concur in the foregoing opinion.

 Clark, Antenuptial Contracts (1979), 50 U. Colo. L. Rev. 141.


 Moore, The Enforceability of Premarital Agreements Contingent Upon Divorce (1983), 10 Ohio N.U.L. Rev. 11; Note, The Antenuptial Contract in Ohio (1978), 28 Case W. Res. L. Rev. 1040; Klarman, Marital Agreements in Contemplation of Divorce (1977), 10 U. Mich. J. L. Ref. 397; Note, For Better or For Worse . .. But Just in Case, Are Antenuptial Agreements Enforceable? 1982 U. Ill. L. Rev. 531; Clark, Antenuptial Contracts, supra.


 The majority states that this bar to unconscionability review would be consistent with the standard of review for antenuptial agreements effective at the death of one of the parties. However, none of the cited cases stands for such a proposition. In Juhasz v. Juhasz (1938), 134 Ohio St. 257 [12 O.O. 57], this court held in paragraph two of the syllabus:
“An antenuptial contract voluntarily entered into during the period of engagement is valid when the provision for the * * * [spouse] is fair and reasonable under all the facts and circumstances.”
Under this standard, it would still be possible for a person to receive a disproportionately small share of the spouse’s estate, but only if it would be fair and reasonable under the facts and circumstances. Such circumstances may exist when the disinherited spouse has substantial wealth of his or her own and the deceased spouse had children from a prior marriage who would be natural claimants to his or her bounty. See Hook v. Hook (1982), 69 Ohio St. 2d 234 [23 O.O.3d 239]; Troha v. Sneller (1959), 169 Ohio St. 397 [8 O.O.2d 435].
In Hook v. Hook, supra, this court recently reaffirmed the Juhasz requirement that antenuptial agreements regarding disposition of property at death be fair and reasonable under the circumstances. It would seem incongruous to suggest, as does the majority, that enforcement of unconscionable agreements would be consistent with the invalidation of those that are unfair or unreasonable.


 Note, The Antenuptial Contract in Ohio, supra.


 The legislature has recognized the value of the homemaker’s contributions in R.C. 3105.18(B)(11) which requires the court to consider the value of such services when determining alimony.